Citation Nr: 1035781	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-22 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to an increased rating in excess of 20 percent 
for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  
He was awarded the Combat Infantryman Badge (CIB), among other 
decorations.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from August 2006 and August 2007 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont, which denied entitlement to 
service connection for a back disorder and a left knee disorder 
and denied entitlement to an increased rating in excess of 20 
percent for type II diabetes mellitus.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge during a videoconference hearing in August 
2010.  A transcript is of record.  

The issues to entitlement to service connection for a left 
hip disorder, hypertension and diabetic retinopathy have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a back 
disorder and a left knee disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's type II diabetes mellitus requires medication and a 
restricted diet but does not require insulin treatment or 
regulation of his activities. 


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for 
type II diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in April 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for increased rating.  
The letter also satisfied the second and third elements of the 
duty to notify by informing the Veteran that VA would try to 
obtain medical records, employment records, or records held by 
other Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  He was informed that VA provided ratings 
based on the rating schedule and was given examples of the 
evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the April 2007 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided VA examinations in May 2007 and June 2009 for his 
type II diabetes mellitus.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria- Increased Ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Analysis

The RO has rated the Veteran's type II diabetes mellitus under 
the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913, under 
which a 20 percent rating is warranted for diabetes mellitus 
requiring insulin and restricted diet, or oral hypoglycemic agent 
and restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.

Per Note (1) to Diagnostic Code 7913, compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation, while 
noncompensable complications are considered part of the diabetic 
process. 

The relevant focus for adjudicating the Veteran's claim is the 
period beginning with April 2006, one year prior to the Veteran's 
claim for an increase rating.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  A higher evaluation of 40 percent requires diabetes 
mellitus to be controlled by insulin, restricted diet, and 
regulation of his activities.  As noted below, the Veteran's 
impairment does not more closely approximate the criteria for a 
40 percent rating.   

The Veteran received a VA examination in May 2007 where he 
reported that he was on a diet but was unclear as to what exactly 
the diet entailed.  His wife was doing most of the cooking and 
shopping for him and he was avoiding sweets and some 
carbohydrates.  There was no history of ketoacidosis, 
hypoglycemic reactions, or hospitalizations for such 
complications in the last year.  He denied any restrictions 
regarding his activities of daily living and occupation due to 
his diabetes.  The Veteran was taking oral hypoglycemic agents 
for his diabetes as well as medication for blood pressure and 
renal protection and he saw a diabetic care provider every three 
months.  The examiner diagnosed type II diabetes without diabetic 
complications.  

During a second VA examination in June 2009, the Veteran reported 
being on a restricted diet.  There was no history of 
ketoacidosis, hypoglycemic reactions, or hospitalizations for 
such complications in the last year.  He stated that he did have 
to restrict his activity to prevent hyperglycemic reactions and 
he gave the example of developing hypoglycemia while mowing the 
lawn, usually once a year in hot weather.  He reported that he 
self treated this and has not been treated at a hospital or an 
emergency room for this.  He continued to take oral hypoglycemic 
agents for his diabetes, along with medication for blood pressure 
and proteinuria, and he continued to see a diabetic care provider 
every three months.  The examiner diagnosed type II diabetes, 
well-controlled on oral agents.  

VA medical center (VAMC) and private treatment records show the 
continued treatment of type II diabetes mellitus with restricted 
diet, discussions on weight control, and the use of oral 
hypoglycemic agents throughout the period on appeal.

The Veteran provided testimony before the Board during a 
videoconference hearing in August 2010.  He testified that he was 
now taking higher doses of his diabetes medication and that he 
has never had to use insulin.  He stated that his diabetes makes 
him more tired and he occasionally has balance his sugar levels.  

The pertinent medical evidence of record shows the Veteran's type 
II diabetes mellitus has required oral hypoglycemic medication 
and a restricted diet.  However, the Veteran has not been 
instructed to regulate his activities because of his diabetes and 
he has not had to use insulin to control his symptoms as is 
required for a 40 percent disability rating.  The Board notes 
that the aforementioned private and VAMC records showed that the 
Veteran was instructed to maintain a desirable weight and 
exercise regularly in order to help him lose weight, improve his 
overall physical fitness, and increase his good cholesterol.  The 
Board finds that the Veteran was not instructed to exercise, or 
regulate any activity, because of his diabetes mellitus.  

In this case the Board also finds the statements by the Veteran 
to be credible in describing his own symptoms.  However, even 
affording those statements full credibility, they do not show 
symptoms more closely approximating the schedular criteria for 
the next higher evaluation.  While it is certainly true that the 
Veteran is now taking more medication to control his symptoms and 
he occasionally has to take precautions to balance his blood 
sugar levels, there is no evidence that he has required the use 
of insulin or the regulation of his activities to control his 
diabetic symptoms or that he has ever been advised to do so by a 
physician.  

Therefore, the weight of the evidence is against the claim for an 
increased rating in excess of 20 percent for type II diabetes 
mellitus.  As such, the benefit of the doubt rule does not apply 
and the claim must be denied.  38 U.S.C.A. § 5107(b)  
(West 2002); 38 C.F.R. §§ 4.7, 4.21 (2009).

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.
The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's type II diabetes mellitus is 
manifested by symptoms such as the need for medication and the 
restriction of diet.  These manifestations are contemplated in 
the rating criteria.  Moreover, the record reflects the Veteran 
has not required frequent hospitalizations for his diabetes 
mellitus.  The rating criteria are therefore adequate to evaluate 
the Veteran's disability and referral for consideration of 
extraschedular rating is, therefore, not warranted.

TDIU

The Court has held that a total disability rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's 
service connected disabilities are rated less than total, but 
they prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational experience 
would otherwise qualify him.  38 C.F.R. § 4.16 (2009).  

The Veteran has not reported that he is unemployed or that 
service connected disabilities cause him to be unemployable.  
There is no other evidence to that effect in the claims folder.  
Accordingly, further consideration of entitlement to TDIU is not 
required.


ORDER

Entitlement to an increased rating in excess of 20 percent for 
type II diabetes mellitus is denied.  


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may 
be associated with military service includes credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.

The record demonstrates that the degenerative disc disease of the 
lumbar spine, left leg sciatica and left knee osteoarthritis have 
been diagnosed or considered in VAMC and private treatment 
records.  Moreover, the Veteran has stated that both his back and 
left knee disorders began as a result of injuries sustained 
during combat.    

Where a veteran was engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  The 
Veteran's DD 214 shows that he was awarded the Combat Infantryman 
Badge.  Accordingly, the Veteran is a "combat Veteran," and his 
testimony could establish the occurrence of the claimed in-
service injuries.  

As there is evidence of current symptoms or disabilities and 
evidence of an in-service injury to his back and left knee, VA 
has a duty to provide a VA examination in order to determine the 
nature and etiology of any currently back and left knee 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine whether any current 
low back and left knee disorder was incurred 
or aggravated in service.  The examiner 
should review the claims folder and note such 
review in the examination report or in an 
addendum.

The examiner should provide an opinion as to 
whether there is at least a 50 percent 
probability (at least as likely as not) that 
any currently diagnosed low back and left 
knee disorder had its onset in active 
service; is otherwise the result of disease 
or injury in service; or was aggravated 
(underwent an increase in underlying 
disability) in service.  

The examiner must provide a rationale for all 
opinions provided.  The rationale must take 
into account the Veteran's reports.  

If the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner must provide a 
rationale for this conclusion and should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the Veteran's back 
and left knee disorders.  The examiner should 
also state whether there is additional 
evidence that would permit the opinion to be 
made.  

2.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case, before the claims file is returned to 
the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


